Title: From George Washington to William Aylett, 30 September 1777
From: Washington, George
To: Aylett, William



Sir
Head Qrs [Skippack, Pa.] Septr 30th 1777.

I was favoured with your Letter of the 12th Instt a few days ago, advising me of the Appointments you had made in the Line of your Department, of which I shall take proper notice.
In respect to your inquiry, most of the public Stores were removed from Elk, Except the Grain. This in general fell into the Enemy’s hands & was either used or destroyed by them. When they arrived, there were several Vessels in the Harbour—which were certainly taken, as they could not fall down below them; But whose property they were, or whether any of them were those in which you were interested are Facts, I can not ascertain. I have been told that they burnt some—such, I suppose, as they had no use for. I am Sir Yr Most Obedt Servant

Go: W.

